            Case 2:21-cv-01026-TLN-KJN Document 20 Filed 08/26/21 Page 1 of 1


 1

 2

 3

 4

 5                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7    UNITED STATES OF AMERICA,                        )
                                                       )   Case No. 2:21-cv-01026-TLN-KJN
 8               Plaintiff,                            )
                                                       )   ORDER GRANTING JOINT
 9               v.                                    )   MOTION
                                                       )
10    ESTATE OF SHIRLEY SHANNON,                       )
      MARK BURCH, in his capacity as personal          )
11    representative of the Estate of Shirley Shannon, )
      BUTTE COUNTY ASSESSOR,                           )
12    BANKERS INSURANCE COMPANY,                       )
      STATE OF CALIFORNIA FRANCHISE                    )
13    TAX BOARD, and MCMAINS BAIL BONDS, )
                                                       )
14               Defendant.                            )
      _______________________________________)
15

16          The Joint Motion for Extension of time is hereby GRANTED. The Defendant may have

17   an additional 90 days to Answer or Otherwise Respond to the Complaint in this proceeding,

18   through and including October 13, 2021.

19          IT IS SO ORDERED.

20
     Dated this 26th day of August, 2021.
21                                                         Troy L. Nunley
                                                           United States District Judge
22

23

24


                                               1
